Citation Nr: 0946843	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral lower 
extremity disability (claimed as peripheral neuropathy), to 
include as secondary to service-connected diabetes mellitus 
type 2, or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran originally filed a claim of entitlement to 
service connection for bilateral lower extremity peripheral 
neuropathy.  As is discussed in more detail below, the 
medical evidence of record indicates that the Veteran has 
been diagnosed with various leg conditions.  Although not 
claimed by the Veteran, the Board is expanding his original 
claim to include a bilateral lower extremity disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a 
claimant without medical expertise cannot be expected to 
precisely delineate a diagnosis).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  

The Veteran's Form DD 214 shows that he served in Vietnam 
from December 1969 to December 1970. 

The Veteran has identified various in-service stressors.  The 
Veteran claims that in approximately March 1970 he witnessed 
a friend being blown up while in Fuli.  The Veteran also 
asserts that he shot into the bushes and killed a child in 
approximately May 1970.  Additionally, the Veteran asserts 
that a fellow solider committed suicide in approximately 
August 1970.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of pertinent records and in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

The Board finds the duty to assist has not been met.  The 
Veteran has submitted several stressors, including dates and 
locations, that the RO did not send to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records Research (CURR)).

VA should attempt to clarify the Veteran's claimed stressors, 
including determining the unit and divisions the Veteran was 
in during the time of his claimed stressors.  The Veteran's 
stressors should then be verified through JSRRC.

Additionally, VA has a duty to assist a claimant in obtaining 
evidence; such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA outpatient records indicate the Veteran has a diagnosis of 
PTSD.  An examination is needed to determine whether the 
Veteran's current PTSD is related to any stressors he 
experienced during service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).

The Veteran is also seeking entitlement to service connection 
for a bilateral lower extremity disability (claimed as 
peripheral neuropathy), to include as secondary to service-
connected diabetes mellitus type 2, or as due to exposure to 
herbicides.

VA outpatient records indicate that the Veteran currently 
suffers from peripheral vascular disease and bilateral lower 
extremity cramps.  The Veteran is service-connected for 
diabetes mellitus, type 2, and exposure to herbicides has 
been conceded.  The Veteran has not yet been afforded a VA 
examination for his bilateral lower extremity disability and 
due to the lack of a medical opinion concerning the 
relationship between his disability and diabetes mellitus or 
exposure to herbicides, there is not sufficient evidence to 
render a decision on service connection.  Given the VA's duty 
to obtain a VA examination where the evidence indicates that 
the claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran indicated he receives treatment 
from Dr. Mowery.  These records are not associated with the 
claims folder and should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated VA and/or 
private treatment records, including 
all past and current treatment records 
from Dr. M.

If no records are located, a statement 
to that effect should be included in 
the record.

2.  Attempt to clarify the three 
stressors with the Veteran.  Determine 
which units the Veteran was assigned to 
at the time of his alleged stressors.  

Ask JSRRC to verify the identified 
stressors, including any newly 
identified information.

3.  Afford the Veteran a VA examination 
for PTSD.  All indicated evaluations 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has PTSD 
that is based upon any verified in-
service stressors or is related to the 
Veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

4.  Afford the Veteran a VA examination 
for a bilateral lower extremity 
disability, including peripheral 
neuropathy and/or peripheral vascular 
disease, as secondary to service-
connected diabetes mellitus, or 
exposure to herbicides.  The Veteran's 
diagnosis should be clarified.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's bilateral lower extremity 
disability is proximately due to or 
aggravated by his service-connected 
diabetes mellitus and/or his exposure 
to herbicides.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case, and of the 
possible adverse consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2009).

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.


The Board intimates no opinion as to the ultimate outcome of 
this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


